 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         LINDA SHORT, et al.,                         CASE NO. C19-0318JLR

11                              Plaintiffs,             ORDER GRANTING STAY
                  v.
12
           HYUNDAI MOTOR AMERICA
13
           INC., et al.,
14
                                Defendants.
15
                                    I.    INTRODUCTION
16
           Before the court is Defendants Kia Motors America (“KMA”), Kia Motors
17
     Company (“KMC”), Hyundai Motor America (“HMA”), and Hyundai Motor Company’s
18
     (“HMC”) (collectively, “Defendants”) motion to stay this action pending a ruling by the
19
     Judicial Panel on Multidistrict Litigation (“JPML”) on the motion to transfer and
20
     coordinate or consolidate (“the MDL Motion”). (Mot. (Dkt. # 29).) Plaintiffs Linda
21
     Short, Olivia Parker, Elizabeth Snider, and James Twigger, on behalf of themselves and
22


     ORDER - 1
 1   all others similarly situated (collectively, “Plaintiffs”), oppose the motion (Resp. (Dkt.

 2   # 32)), and Defendants filed a reply (Reply (Dkt. # 33)). The court has considered the

 3   motion, the parties’ submissions concerning the motion, the relevant portions of the

 4   record, and the applicable law. Being fully advised, 1 the court GRANTS the motion.

 5                                    II.    BACKGROUND

 6          On March 4, 2019, Ms. Short and Ms. Parker filed an action against Defendants on

 7   behalf of a nationwide class. (Compl. (Dkt. # 1).) On March 13, 2019, Ms. Snider and

 8   Mr. Twigger filed a similar action against Defendants on behalf of a nationwide class.

 9   See Snider v. Hyundai Motor Am. Inc., No. C19-5193JLR (W.D. Wash.), Dkt. # 1. The

10   court consolidated these cases on April 26, 2019. (See 4/26/19 Order (Dkt. # 22).)

11   Plaintiffs then filed a consolidated complaint, alleging that Defendants’ vehicles are

12   defective and asserting claims for fraudulent concealment, breach of implied warranty,

13   unfair competition, false advertising, and violations of other consumer protection laws.

14   (See generally Cons. Compl. (Dkt. # 23); see also id. ¶¶ 86-190.)

15          This case is one of 11 actions filed in four jurisdictions on behalf of owners and

16   lessees of certain Hyundai and Kia vehicles with gasoline direct injection (“GDI”)

17   engines. (Mot. at 2.) Five actions have been consolidated in the Central District of

18   California in In re Hyundai and Kia Case, No. 8:17-cv-00838 (C.D. Cal.). (Id.) On

19   April 23, 2019, the plaintiffs in one of the other matters filed the MDL Motion. (See

20
            1
             The parties do not request oral argument on the motion (see Mot.; Resp.), and the court
21
     concludes that oral argument is unnecessary to its disposition of the motion, see Local Rules
     W.D. Wash. LCR 7(b)(4).
22


     ORDER - 2
 1   Notice (Dkt. # 24); Mot. at 3); see also In re Hyundai & Kia GDI Engine Mktg., Sales

 2   Practices, and Prod. Liab. Litig., MDL No. 2898 (J.P.M.L.), Dkt. # 1. The actions in the

 3   proposed multidistrict litigation (“MDL”) allege violations of state and federal laws on

 4   behalf of a nationwide class of owners and lessees of certain models of Hyundai and Kia

 5   vehicles manufactured with GDI engines. (Mot. at 3.)

 6          Plaintiffs and Defendants in the present case oppose the MDL motion. (Id. at 4.)

 7   Defendants represent that, although no hearing has been set for the MDL motion, the

 8   motion “will likely be heard at the next JPML hearing session on July 25, 2019.” (Id.)

 9          Defendants filed the present motion to stay on June 6, 2019. (See id. at 1.)

10   Defendants represent that four of the other 11 actions have been stayed pending the

11   JPML’s decision. (Id. at 4.) Defendants represent that, as of that date, the parties had not

12   exchanged any discovery and no substantive motion practice had occurred. (Id. at 3.)

13   However, after filing the motion to stay, on July 5, 2019, Defendants filed a motion to

14   dismiss Plaintiffs’ complaint. (See MTD (Dkt. # 37).)

15          The decision to grant or deny a temporary stay of proceedings pending a ruling on

16   the transfer of a matter to the JPML lies within the court’s discretion. See Landis v. N.

17   Am. Co., 299 U.S. 248, 254-55 (1936); Good v. Prudential Ins. Co. of Am., 5 F. Supp. 2d

18   804, 809 (N.D. Cal. 1998) (“Courts frequently grant stays pending a decision by the

19   MDL panel regarding whether to transfer a case.”) (citing cases). The court is not

20   obligated to stay proceedings pending the decision of the JPML. See Rules of the

21   Judicial Panel on MDL, Rule 2.1(d) (“The pendency of a motion . . . before the Panel

22   pursuant to 28 U.S.C. § 1407 does not affect or suspend orders or pretrial proceedings in


     ORDER - 3
 1   any pending federal district court action and does not limit the pretrial jurisdiction of that

 2   court.”). When considering a motion to stay pretrial proceedings, a district court should

 3   consider three factors: (1) the potential prejudice to the nonmoving party if a stay is

 4   granted; (2) the hardship to the moving party if a stay is denied; and (3) the judicial

 5   resources that would be saved by avoiding duplicative litigation if the JPML grants the

 6   transfer motion. Rivers v. Walt Disney, 980 F. Supp. 1358, 1360 (C.D. Cal. 1997). A

 7   stay is appropriate when it serves the interests of judicial economy and efficiency. Id.

 8          Plaintiffs oppose this motion, arguing first that a stay will not conserve judicial

 9   resources because the JPML is unlikely to grant the MDL Motion and that, due to the

10   early stage of this case, the court will likely not need to expend resources before the

11   JPML resolves the MDL Motion. (Resp. at 2-4.) Plaintiffs, however, misunderstand this

12   factor. At this stage, the court does not weigh the likelihood that the JPML will grant the

13   transfer motion; rather, the court considers whether judicial resources “would be saved by

14   avoiding duplicative litigation if the cases are in fact consolidated.” ACLU of Wash. v.

15   U.S. Dep’t of Homeland Sec., No. C17-0562RSL, 2017 WL 2437606, at *1 (W.D. Wash.

16   June 6, 2017) (quoting Rivers, 980 F. Supp. at 1360). Further, Defendants have now filed

17   a motion to dismiss, which will require the court’s attention absent a stay. (See MTD.)

18   This effort will be duplicative if the JPML grants the MDL Motion. This factor, which is

19   the “most important factor” when considering a motion to stay pending an MDL motion,

20   see Stuart v. DaimlerChrysler Corp., No. 1:08-CV-0632 OWW GSA, 2008 WL

21   11388470, at *3 (E.D. Cal. Dec. 23, 2008), therefore weighs in favor of granting a stay.

22   //


     ORDER - 4
 1          Plaintiffs also oppose the motion on the basis that Defendants will not be

 2   prejudiced if the pretrial activity in the case proceeds as scheduled. (Resp. at 4.) In

 3   short, Plaintiffs argue that there is little risk of Defendants undertaking duplicative work

 4   because discovery in this case has not yet begun and the consolidated cases in California

 5   may settle. (Id. at 4-5.) The parties have imminent deadlines in this case: the Rule 26(f)

 6   conference deadline is July 16, 2019; the initial disclosures deadline is July 29, 2019; and

 7   the combined joint status report and discovery plan is due August 6, 2019. (See 4/26/19

 8   Order at 2.) Even if, as Defendants anticipate, the JPML hears argument on the MDL

 9   Motion on July 25, 2019 (Mot. at 4), it is possible that the JPML will not rule on the

10   MDL Motion until after the above-stated deadlines have passed. “JPML proceedings and

11   the JPML transfer process are designed to eliminate duplication in discovery, avoid

12   conflicting rulings and schedules, reduce litigation cost, and save the time and effort of

13   the parties, the attorneys, the witnesses, and the courts.” Sterling Int’l Consulting Grp. v.

14   Lenovo (U.S.) Inc., No. 5:15-CV-00807-RMW, 2015 WL 12864198, at *1 (N.D. Cal.

15   May 12, 2015). Courts in the Ninth Circuit have found that requiring parties to comply

16   with their Rule 26(f) and initial disclosures obligations “before the JPML decision would

17   be prejudicial given that the contours of the case may change following consolidation and

18   transfer.” Id. This factor therefore weighs in favor of granting a stay.

19          Lastly, Plaintiffs claim that they will be prejudiced by a stay because their claims

20   are “time-sensitive.” (Resp. at 5-7.) In particular, Plaintiffs claim that they allege design

21   and manufacturing defects that can cause vehicles “to suddenly stall at speed or to burst

22   into flames.” (Id. at 6.) Defendants argue that, especially considering the voluntary


     ORDER - 5
 1   recalls that Plaintiffs’ vehicles are subject to, a brief stay of two to three months will not

 2   be prejudicial. (Reply at 5-6.) The court concludes that Plaintiffs have articulated that a

 3   stay could potentially prejudice them, although the prejudice is minimal considering the

 4   short duration of the stay.

 5          In sum, two of the three factors weigh in favor of granting a stay, including the

 6   “most important factor” of saving judicial resources and avoiding duplicative litigation.

 7   Stuart, 2008 WL 11388470, at *3; see also Rivers, 980 F. Supp. at 1360. Accordingly,

 8   the court GRANTS Defendants’ motion (Dkt. # 29) and STAYS this matter, including

 9   Defendants’ pending motion to dismiss (Dkt. # 37), until the JPML issues its decision on

10   the MDL Motion. The court further ORDERS the parties to file a joint status report with

11   the court within 10 days of the date of the JPML’s decision on the MDL Motion. If the

12   JPML denies the MDL Motion, the court will reset any case deadlines that have not

13   passed as of the date of this order.

14          Dated this 12th day of July, 2019.



                                                        A
15

16
                                                        JAMES L. ROBART
17                                                      United States District Judge

18

19

20

21

22


     ORDER - 6
